But the Court

overruled the objection. This was an action by the plaintiff to recover for services rendered to the deceased in his official character as sheriff at his instance and request, and not a case of an alleged illegal arrest between the deputy and a third person, in which he was called upon to show his legal authority for making it; and without alluding any further to the case cited, it was sufficient to remark that there was no statute, or law of this State which required that a deputy sheriff should be deputed, or appointed by the sheriff in writing, and if the services could be proved to have been rendered by the plaintiff as such in the mode proposed, he would be entitled to recover for them, without proof of his appointment in writing.